Citation Nr: 1008142	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic lower back pain 
with mild degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to April 
1988, November 1990 to June 1991, March 1995 to March 1998, 
and September 2002 to July 2003.  The Veteran also served in 
the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied the 
Veteran's July 2004 claim for service connection for chronic 
lower back pain with mild degenerative disc disease of the 
lumbar spine.

In March 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (Video Conference hearing).  A 
copy of the hearing transcript is in the record.

In July 2007, the Board remanded the case to the RO for 
further development, including a VA examination.  The case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence 
of a back injury in service.

2.  The Veteran has provided competent and credible evidence 
of a nexus between his back injury in service and his current 
chronic degenerative disc disease of the lumbar spine.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
chronic lower back pain with mild degenerative disc disease 
of the lumbar spine was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated July 2004 and August 2007, provided to the 
Veteran before the January 2005 rating decision and the 
January 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The July 2004 and August 2007 
letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in August 2007.  In this 
regard, after initially providing VA notice in July 2004, 
followed by subsequent Dingess notice in August 2007, the RO 
readjudicated the claim in a supplemental statement of the 
case in January 2010.  Thus, the timing defect in the notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
In addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, and VA treatment records 
have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in July 
2007, instructed the RO to provide the Veteran with proper 
notice compliant with Dingess, supra; to request the 
Veteran's service personnel records and service treatment 
records (including all dates of active service); and to 
provide the Veteran with a VA examination of his spine 
condition, to include the examiner's review of the Veteran's 
claims file.  The Board finds that the RO has complied with 
those instructions.  It provided the Veteran with proper 
notice in August 2007, obtained the Veteran's service 
personnel records and service treatment records, and obtained 
a VA examination of the Veteran's spine in October 2009 (with 
two December 2009 addenda).  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in a January 2006 statement that he 
injured his back during field training in service in June 
1996.  He reports that his field commander sent him to see a 
doctor, that he was put on light duty for 30 days, and that 
he was treated with physical therapy three days per week.  
The Veteran further reports that he was able to continue his 
regular activities four months after the injury.  The Veteran 
notes that his back trouble has been continuous since that 
injury.  Additionally, in September 2005, the Veteran's 
former spouse wrote a letter in which she stated that the 
Veteran has had back pain for as long as she has known him.  
Although she did not report when they first met, she noted 
that they had married in January 1999.

At his March 2006 hearing before the undersigned Veterans Law 
Judge, the Veteran stated that he injured his back during a 
field training exercise while lifting a 96 pound piece of 
artillery.  See pp. 3, 7.  He stated that although he 
initially continued with his mission, his gun chief took him 
to the commander who, in turn, referred him to a medic who 
took him to sick call the following morning.  Id. at p. 4.  
The Veteran further stated that he was sent to Martin Army 
Hospital, at which he was given x-rays and physical therapy, 
which he continued for four months.  Id.  The Veteran stated 
that his back pain continued after therapy, and that, as a 
result, he returned to the hospital, where he was given more 
physical therapy and medicine.  Id. at pp. 4-5.  The Veteran 
also reported that he has not had any post-service injuries 
to his back.  Id at p. 9.  He noted that his post-service 
work includes unloading trucks.  Id.  Notably, in an April 
2005 VA treatment record, the Veteran told a treating 
clinician that his job consists mostly of unloading trucks 
with the use of a forklift, and that although he occasionally 
lifts packages by hand, they do not exceed 40 pounds.

The Veteran's service treatment records corroborate the 
Veteran's account of a back injury in service in June 1996.  
In his July 1993 examination, the Veteran checked boxes 
indicating that he did not have, and had never had, arthritis 
or recurrent back pain.  Additionally, the Veteran's spine 
and other musculoskeletal structure were found to be normal 
on clinical evaluation in July 1993.  A June 1996 
"Individual Sick Slip" indicates that the Veteran sustained 
a back injury, was assigned to quarters for 48 hours, and was 
then assigned to undergo physical therapy.  Another June 1996 
treatment record shows that the Veteran was provided with an 
x-ray of his spine, which a clinician found revealed "no 
significant degenerative joint disease."  A July 1996 
"Physical Profile" indicates that the Veteran was treated 
for subacute low back pain with a therapeutic pool program 
three days per week, and was to be excluded from flutterkicks 
and sit ups for 30 days.  An August 1996 "Physical Profile" 
indicates that the Veteran was treated for mechanical low 
back pain (LBP), and was to be excluded from road marching 
for two weeks.  No separation examination is of record.

In May 2004, the Veteran sought treatment for low back pain 
from a VA physician.  The Veteran reported to the physician 
that his back pain had begun in 1996 during his training in 
service, while he was picking up heavy artillery.  The 
Veteran further reported that his pain had improved until 
2004, at which time the pain began to increase when he 
adopted certain positions, or remained stationary for two or 
more hours.  The Veteran characterized the pain as mild to 
moderate, and noted that it sometimes radiates to his left 
thigh.  The VA physician diagnosed the Veteran with chronic 
low back pain, mostly musculoskeletal, and ordered an x-ray.  
A VA radiologist took x-rays of the Veteran's back, and 
diagnosed him with mild disc disease at L4-L5 and L5-S1, and 
with degenerative changes involving the lower lumbar 
articulating facets.

The Veteran continued to receive treatment for his low back 
condition from VA clinicians in June 2004 and August 2004.

In October 2004, the Veteran was provided with a VA 
examination of his spine by a Certified Physician's Assistant 
(PA-C).  The claims file was not available for review.  The 
Veteran again reported that he had injured his back in 1996 
while picking up artillery rounds, and has continued to have 
back pain since that time.  The VA examiner noted the 
Veteran's May 2004 x-ray results, and diagnosed the Veteran 
with chronic low back pain with mild disc disease and 
degenerative changes of the lumbar sacral spine.  The 
examiner opined that the Veteran's spine condition "would 
not be at least as likely as not related to an injury which 
occurred during his time in service."  The examiner noted 
that "when [the] Veteran was being casually observed, he was 
noted to have a much greater range of motion of his lumbar 
sacral spine than that which was displayed on physical 
examination."

In March 2005, April 2005, and July 2005, the Veteran again 
reported to his treating VA clinicians that he had injured 
his back while lifting heavy artillery in service in 1996.

In May 2005, a VA radiologist did a computed tomography (CT) 
scan of the Veteran's lumbar spine.  He found that the 
Veteran's bone windows demonstrated degenerative changes of 
the facet joints predominantly at L4-L5 and L5-S1 
bilaterally.  He further found some degenerative changes of 
the SI joints bilaterally.  There was a vacuum disc present 
at both L4-L5 and L5-S1.  The Veteran's L4-L5 disc space 
showed no evidence of spinal canal stenosis or nerve exit 
foramina stenosis.  There was a generalized annular bulge 
present with what appeared to be a broad base small 
protrusion on the left.  It appeared that the left L4 nerve 
root exited the canal above the level of the broad base 
protrusion.  The L5-S1 levels showed mild narrowing of the 
nerve exit foramina bilaterally due to osteophytic changes.  
There was no central canal stenosis present.  There was a 
mild bulging annulus present, and evidence of a vacuum disc.  
There was no disc protrusion.

Later in May 2005, a VA radiologist took x-rays of the 
Veteran's spine, and diagnosed him with narrowing of the L5-
S1 disc space, compatible with degenerative disc disease.

In June 2005, a physician provided the Veteran with a 
magnetic resonance imaging (MRI).  He diagnosed the Veteran 
with desiccation of the intervertebral disc spaces from L3-S1 
with mild-to-moderate loss of vertical height at L4-5; mild 
annular disc bulging at L3-4, L4-5, and L5-S1; disc bulging 
at L5-S1 that extends into the neural exit foramina 
bilaterally with almost complete obliteration of the epidural 
fat along the exiting nerve roots, with associated bilateral 
lateral recess stenosis at L5-S1 due to facet arthropathy; no 
enlargement of the conus medullaris; and no pathologic marrow 
signal intensity arising from the vertebral bodies that would 
suggest bony metastatic disease or healing trauma.

In October 2009, the Veteran was provided with a second VA 
examination of his spine.  The examiner was a VA physician 
and staff neurosurgeon who had previously treated the 
Veteran's back condition in April 2005 and July 2005.  The 
examiner noted that "I suspect [the Veteran] has developed a 
worsening of his disc disease and has now developed a 
herniated disc at L5-S1 but probably has a lateral extension 
that is also compressing the fifth rib."  He recommended 
that the Veteran undergo additional magnetic resonance 
imaging (MRI) testing.  The examiner opined that "it does 
appear that [the Veteran] has had a steady worsening of back 
pain ever since his injury at Ft. Benning in 1996 and so [his 
current spine condition] is connected to the original injury.  
I suspect the disc rupture originally started about the time 
I did the myelogram but I suspect it has gotten worse....In 
summary I do suspect that it is more likely than not that the 
disc injury did begin when [the Veteran] says [it did,] in 
1996."  The examiner noted that the Veteran "does seem to 
be a very reliable individual.  He did not show me any signs 
of malingering."

In December 2009, the examiner provided an addendum, which 
included his review of the results of the MRI testing which 
he had recommended in his October 2009 report.  The examiner 
found that the MRI testing "shows that there has been 
advancing degeneration of the facets, marked hypertrophy with 
foraminal stenosis, bulging disc, [and] marrow change at L5-
S1.  The two discs above are desiccated."  The examiner 
further stated that "I think there is both L5 and S1 root 
compression at the bottom level on the left.  This would 
correlate with the current MRI [results]."  The examiner 
noted that the Veteran reported that he had quit his job 
working on a loading dock because he could not handle the 
lifting, and that he had obtained a new job which entails 
driving a truck and delivering wood via a forklift.  The 
examiner noted that the Veteran "has more disc disease than 
one would expect [for] someone age 42."  The examiner again 
opined that the Veteran "originally injured his back in 1996 
at Ft. Benning when he was lifting some heavy equipment and 
developed severe back pain."  The examiner noted that the 
Veteran showed "no signs of hysteria or malingering."

Later in December 2009, the examiner provided a second 
addendum.  He noted that he had reviewed the Veteran's 
compensation and pension (C&P) chart.  The examiner again 
opined that the Veteran "first injured his back in 1996 at 
Ft. Benning."  He further opined that the Veteran's "back 
degenerative disc disease and subsequent stenosis occurred 
gradually over the years, but is now disabling....I do not 
think [that the Veteran] had a herniated disc [during 
service], but [rather he had] degenerative disc disease, 
which has progressed."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and examiners noted 
above are so qualified, their medical opinions constitute 
competent medical evidence.

The Veteran is competent to report that he first hurt his 
back in service, and that it has continued to hurt since that 
time.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person 
who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)

Moreover, the Board finds credible the Veteran's assertions 
that he first hurt his back in service, and that his back has 
continued to hurt since that time.  The Veteran's report of a 
back injury in service in 1996 is corroborated by his service 
treatment records.  Additionally, the Veteran has been 
entirely consistent in his descriptions of his continuity of 
back pain since service to both treating clinicians and other 
VA personnel.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(ascribing heightened credibility to statements made to 
clinicians for the purpose of treatment because the declarant 
has a strong motive to tell the truth in order to receive 
proper medical care).

Where, as here, conflicting medical opinions are of record, 
the Board can ascribe greater probative weight to one opinion 
over another, provided that a rational basis is given.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).  Greater weight may be placed on one 
clinician's opinion than another's based on the reasoning in 
the opinions, and whether and to what extent the clinicians 
reviewed the Veteran's prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds three rational bases for ascribing greater 
probative weight to the conclusions of the October 2009 
examiner's report (including the December 2009 addenda) than 
to the conclusions of the October 2004 examiner's report.  
First, the October 2009 VA examiner, as a physician and staff 
neurosurgeon, has greater medical training and expertise than 
the October 2004 VA examiner, a certified physician's 
assistant.  Second, the October 2009 VA examiner had greater 
familiarity and experience with the Veteran's case, because 
he had previously treated the Veteran's back condition in 
April 2005 and July 2005.  Third, the October 2009 VA 
examiner reviewed the Veteran's C&P chart, whereas the 
October 2004 VA examiner noted that the Veteran's claims file 
was not available for review.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (review of the claims folder is significant 
since opinions provided are based on the correct facts); cf. 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a lack of 
review of a VA claims file does not render a medical opinion 
incompetent.)

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the combination of contemporaneous evidence of a 
back injury in service, the Veteran's competent and credible 
lay statements of continuity of symptomatology, and a VA 
examiner's findings of a current back disability and a nexus 
to his documented in-service back injury provides sufficient 
probative evidence on which to grant the Veteran's claim.  
38 C.F.R. § 3.102.  Accordingly, service connection for 
chronic lower back pain with mild degenerative disc disease 
of the lumbar spine is granted.


ORDER

Service connection for chronic lower back pain with mild 
degenerative disc disease of the lumbar spine is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


